Per Curiam:

The law of this case has been settled by the decision in McGarry v. The State, ante, p. 9, (14 Pac. Rep. 491.) The record before us sufficiently shows that the defendant below voluntarily appeared and surrendered himself into the custody of the court, as required by §13 of the act relating to illegitimate children; and therefore it fully appears that no breach of the recognizance or bond has taken place. (McGarry v. The State, supra.)
The judgment of the superior court must be reversed, and the case will be remanded for further proceedings in accordance with the views herein expressed.